Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending in this application.


Response to Arguments

Applicant’s amendments and arguments with respect to claims rejected under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-21 has been withdrawn. 



Allowable Subject Matter

Claims 1-21 are allowed over the prior art of record.

Yang teaches a method of caching similar data chunks for compression wherein similar data chunks are identified based on signatures associated with the data chunks (see [0011], [0018], [0097], [0120]).  At least one feature is identified in common with a plurality of data chunks and data chunks with the associated feature are grouped together for storage (see [0034], “facilitate determining similarity of the data blocks,” [0190], “identify similar blocks” where identified similar data blocks based on sub-signature represents identified subset associated with first feature, Fig. 14, [0027], data chunks that are similar to reference block through signature analysis are grouped into a delta block, representing a first storage container, [0095] - [0098], “derived delta 404 may be grouped with other previously derived deltas and stored in the primary storage 308 as a delta block” and “intelligent processing unit groups the new delta with previously derived deltas based on a content and/or temporal locality property in to a delta block,” where “delta block” represents first storage container with grouped deltas of similar data chunks).  Yang further teaches associating with the first storage container one or more data chunks that are dissimilar to the first group but are likely accessed together (see [0097] - [0098], “intelligent processing unit groups the new delta with previously derived deltas based on a content and/or temporal locality property in to a delta block,” [0127] - [0132], “perform delta compression of the newly loaded block to determine the degree of similarity between the newly loaded block and the identified reference block” represents associating one or more new data chunks such that “the deltas compacted in one delta block belong to I/O blocks that may be accessed by the host in a short time frame (temporal locality) so that one HDD operation can satisfy more I/Os that may be in one batch” where temporal locality represents dissimilar chunks that are likely accessed together and wherein “These I/O blocks in the batch may not necessarily be similar to exactly one reference block for compression purposes” meaning chunks that satisfy temporal locality will be dissimilar to first chunks previously grouped based on similarity-based content locality).  The similar and dissimilar groups are compressed into a first compression region of a storage container (see [0130] - [0139], "deltas compacted in one delta block" representing a compression region, [0018] – [0020], [0035], [0095] – [0102], “delta blocks that contain compressed deltas” represent multiple compression regions).

The prior art, alone or in combination with each other, does not expressly disclose a computer-implemented method for balancing data compression and read performance of data chunks of a storage system, the method comprising: identifying similar data chunks based on sketches of a plurality of data chunks stored in the storage system; scanning a metadata to retrieve chunk identifiers (IDs) and sketches of the plurality of data chunks, storing a plurality of entries of a data structure, wherein each of the entries corresponds to one of the sketches and its respective chunk ID, including determining that a first sketch of the sketches includes a first feature and a second feature, sorting the entries of the data structure based on the first feature, identifying a subset of the entries of the data structure that are associated with the first feature, and sorting the subset of the entries of the data structure based on the second feature, wherein the second feature is determined based on a plurality of features of a data chunk that is associated with the chunk ID; associating a first portion of the similar data chunks as a first group with a first storage container; associating with the first storage container one or more data chunks that are dissimilar to the first group but are likely accessed together; compressing the first group of the similar data chunks and its associated dissimilar data chunks in a first compression region of the first storage container; and storing a plurality of storage containers in a persistent storage device of the storage system including the first storage container.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shellshear US 2007/0270985.
Edgar et al., US 2014/0281183.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169